               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NEW YORK


 Tymar Distribution LLC                       Case Number 20-719(PKC-SJB)
 DISPLAY NAME: New England
 Express

               Plaintiff,

               v.                             FILING IN COMPLIANCE WITH
                                              ORDER OF BULSARA, J. VIS-À-
 Kameal Narain et al.,                        VIS ATTENDEES AT
                                              SETTLEMENT CONFERENCE
               Defendants.                    OF SEPTEMBER 8, 2020

 and



 RIVELLE PRODUCTS INC., dba
 PricePRO, et al.,

                      New Party
                      Defendants



       TO HONORABLE SANKET J. BULSARA:

       Whereas on August 26, 2020 the court ordered that parties submit “an email

address (for both counsel and a client representative) to the Court so that the Court

may connect the parties to a video conference. A phone number should also be

provided,”

       Plaintiff hereby submits as follows:
Client Representative: Tyson Zahner
                       tyson@tymardistribution.com
                       203-996-5490



Counsel to Plaintiff: Mark Schlachet
                      markschlachet@me.com
                      216-225-7559


                                   Respectfully submitted,



                                   /s/Mark Schlachet___
                                   Law Offices of Mark Schlachet
                                   3515 Severn Road
                                   Cleveland, Ohio 44118
                                   Telephone: (216) 225-7559
                                   Facsimile: (216) 932-5390
                                   Email: markschlachet@me.com

                                   Attorney for Plaintiff Tymar
                                         Distribution LLC
